

117 HR 1604 IH: STOP Straw Purchases Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1604IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to combat straw purchases of firearms.1.Short titleThis Act may be cited as the STOP Straw Purchases Act.2.Increase in penalties for straw purchasers of firearmsSection 924(a)(2) of title 18, United States Code, is amended by inserting , except that in the case of a violation of section 922(a)(6) involving deception as to the identity of the actual transferee of a firearm, if the violator knows or has reasonable cause to believe the actual transferee intends the firearm to be used to commit a crime of violence (as defined in subsection (c)(3)) or drug trafficking crime (as defined in subsection (c)(2)) or to be disposed of to a person prohibited from receiving the firearm, the violator shall be fined not more than $750,000, imprisoned not more than 25 years, or both before the period.3.Prohibition on continuing criminal enterprise involving straw purchases of firearms; prohibition on obtaining firearm by inducing straw purchase(a)ProhibitionsSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)It shall be unlawful for any person, in or affecting interstate or foreign commerce, to—(1)induce, or act in concert with, another person to engage in a continuing series of violations of subsection (a)(6) involving deception as to the identity of the actual transferee of a firearm, with the intent to obtain the firearm for use in a crime of violence (as defined in section 924(c)(3)) or drug trafficking crime (as defined in section 924(c)(2)) or on behalf of a person prohibited from receiving the firearm, from which such person obtains substantial income or resources; and(2)with respect to such other person, occupy a position of organizer, a supervisory position, or any other position of management.(bb)It shall be unlawful for any person, in or affecting interstate or foreign commerce, to obtain a firearm by inducing another person to violate subsection (a)(6) by falsely claiming to be the actual transferee of the firearm, with the intent to obtain the firearm for use in a crime of violence (as defined in section 924(c)(3)) or drug trafficking crime (as defined in section 924(c)(2)) or on behalf of a person prohibited from receiving the firearm..(b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:(8)Whoever knowingly violates section 922(aa) shall be fined not more than $1,000,000, imprisoned not more than 30 years, or both.(9)Whoever knowingly violates section 922(bb) shall be fined not more than $750,000, imprisoned not more than 25 years, or both..4.Inclusion in firearms transaction record form of outline of penalties for the straw purchase of a firearmThe Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall ensure that the Firearms Transaction Record form used by the Bureau includes a statement outlining the penalties for acting as the straw purchaser of a firearm. For purposes of this section, a person acts as the straw purchaser of a firearm if the person violates section 922(a)(6) of title 18, United States Code, through deception as to the identity of the actual transferee of the firearm, if the person knows or has reasonable cause to believe the actual transferee intends the firearm is to be used to commit a crime of violence (as defined in section 924(c)(3) of such title) or drug trafficking crime (as defined in section 924(c)(2) of such title) or to be disposed of to a person prohibited from receiving the firearm.